Citation Nr: 0913685	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-24 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from December 1973 to December 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veteran's Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

Hypertension was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service, nor causally related 
to, or aggravated by, a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to, or aggravated by, 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In the present case, VA satisfied its duty to notify by means 
of August 2003, March 2004, and June 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant that 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Board observes that the aforementioned letters did not 
provide the Veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  Indeed, 
the Federal Circuit Court and Veterans Claims Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the June 2004 
notice was provided to the Veteran, the claim was 
readjudicated most recently in an October 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
treatment records, and a VA examination report.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  

Here, the record reflects that the Veteran underwent a VA QTC 
examination in February 2009 that addressed the etiology of 
his hypertension.  However, the Veteran's representative 
requests another VA examination to better address the 
etiology of the Veteran's hypertension.   The Board finds 
that no VA examination is necessary to satisfy the duty to 
assist in this case.  First, the Board after reviewing the 
February 2009 VA examination report, finds that such 
examination report provides the information necessary to 
properly adjudicate the Veteran's claim on a secondary basis.  
Next, with respect to a direct incurrence theory of 
entitlement, although the record demonstrates that the 
Veteran has a current hypertension disability, no objective, 
competent evidence of record shows that he was diagnosed with 
hypertension in service or within one year of his discharge 
from service.  Indeed, while a November 1975 dental health 
questionnaire shows that the Veteran indicated that he had 
high blood pressure, there are no contemporaneous, 
corresponding clinical findings to corroborate such notation.  
There is also no post-service evidence of complaints, 
treatment, or diagnosis of hypertension for nearly a decade.  
Thus, in the absence of any clinical evidence of hypertension 
in service or within one year of service, any opinion as to 
the etiology of the Veteran's hypertension would speculative.  
Accordingly, the Board finds that to remand for another VA 
opinion would serve no useful purpose and that a new VA 
examination and opinion is not necessary.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006). 

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.




Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show as to the claim.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and hypertension, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability. 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995. Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the veteran because it 
does not require the establishment of a baseline before an 
award of service connection may be made.




Legal Analysis

The Veteran asserts that service connection is warranted for 
hypertension, to include as secondary to service-connected 
PTSD.  In order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With respect to a current disability, the record clearly 
establishes that the Veteran has been diagnosed as having 
hypertension.  Element (1) of Hickson has therefore been met.  

With regard to element (2) of Hickson, the Board finds there 
is no objective, competent evidence of record shows that he 
was diagnosed with hypertension in service.  Service 
treatment records are completely negative for treatment or 
diagnosis of hypertension.  The Board acknowledges that the 
Veteran testified that that a Navy corpsman took his blood 
pressure and told him that he was having problems with his 
blood pressure.  Transcript (T.) at page (pg.) 3-4.  He said 
such was the reason why he checked a box indicating that he 
had high blood pressure problems on a November 1975 document.  
Id.  A November 1975 dental health questionnaire indeed shows 
that the Veteran indicated that he had high blood pressure.  
Nevertheless, there are no contemporaneous, corresponding 
clinical findings to corroborate the notation on the 
questionnaire or his contentions during his hearing that he 
was told that he had high blood pressure problems.  Moreover, 
as referenced above, the clinical evidence of record 
establishes that initial diagnosis of hypertension in 1984, 
was many years after the Veteran's separation from service.  
The Board notes that in the absence of demonstration of 
continuity of symptomatology, the initial demonstration of a 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds it to be particularly significant the veteran 
first filed a claim for service connection for hypertension 
in July 2003, nearly 30 years after leaving service and over 
nine (9) years after filing a claim for a number disabilities 
just prior to separation from service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  

Consideration has been given to the Veteran's personal belief 
that his hypertension had its onset during his active 
service.  In Robinson v. Shinseki, the Court held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.   First, 
Board must first determine whether the disability is the type 
of injury for which lay evidence is competent evidence.   If 
so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury -to determine whether to 
grant service connection.  Robinson v. Shinseki, 2008-7096 
(Fed. Cir, March 3, 2009).  Here, the Veteran does not have 
the competency to render an opinion as to whether he 
experienced hypertension in service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder). 

Therefore, in the absence of any clinical opinion to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
hypertension on a direct incurrence basis.

The Board notes that the Veteran could be entitled to service 
connection on a presumptive basis if there is evidence that 
hypertension was demonstrated within one year of separation 
from service.  However, the Board notes that there is no 
evidence of record that establishes that hypertension was 
demonstrated within one year of separation from service.  As 
noted above, the first clinical evidence of record of 
hypertension was in 1984, years after the Veteran's 
separation from service. Thus, the Board concludes that the 
Veteran is also not entitled to a grant of service connection 
for hypertension on a presumptive basis.

The Board acknowledges the Veteran's contentions that his 
current hypertension is related to his service-connected 
PTSD.  In order to establish entitlement to service 
connection on a secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The record reflects that the Veteran is currently service 
connected for PTSD.  As discussed above, the record 
establishes that the Veteran has been diagnosed with 
hypertension.  However, the medical evidence of record does 
not establish that his hypertension is caused or aggravated 
by the Veteran's service-connected PTSD.  In fact, the 
examiner from the Veteran's February 2009, VA QTC examination 
opined that the Veteran's hypertension was not secondary to 
his PTSD. According to the examiner, "There is no data to 
indicate PTSD causes hypertension."  He further indicated 
that his hypertension may be occasionally aggravated by his 
PTSD, but not chronically.  He also indicated that there were 
no increased manifestations that were proximately due to the 
Veteran's service-connected PTSD and that there were no 
medical considerations supporting an opinion that increased 
manifestations of the Veteran's hypertension were proximately 
due to his service-connected PTSD. 
Therefore, in the absence of any evidence to the contrary, 
the Board concludes that the Veteran's hypertension was not 
caused or aggravated by his service-connected PTSD.  Thus, 
the preponderance of the evidence is against a grant of 
service connection on a secondary basis.

In conclusion, although the Veteran asserts that his current 
hypertension is related to service, to include as secondary 
to his service-connected PTSD, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The negative 
evidence of record, including the February 2009 medical 
opinion, is of greater probative value than the Veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the Veteran's current hypertension is related 
to his service-connected PTSD or any incident of his active 
military service.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension to and the claim must 
be denied.

	
ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


